ORDER
Relator was tried for second degree murder and convicted of manslaughter. Rela*564tor was sentenced to twenty-one years at hard labor. No appeal of his conviction and sentence was taken. Relator was represented by retained counsel during this period of time. Thereafter, on February 23, 1988, relator filed in the trial court a uniform application for post-conviction relief alleging that he was denied effective assistance of counsel in pre-trial, trial, and post-trial matters. Following appointment of counsel for relator an evidentiary hearing was held. After hearing the evidence, the trial judge denied relator’s application for post-conviction relief.
An appeal was taken from that ruling; however, La.C.Cr.P. Art. 930.6 provides there is no right to appeal a judgment denying an application for post-conviction relief. Accordingly, this matter has been treated as an application for supervisory relief. See State v. Benoit, 446 So.2d 921 (La.App. 1 Cir.1984).
We have reviewed the entire record lodged with the court in this matter and find that the trial court did not err in denying relator’s application for post-conviction relief. We find, after reviewing the merits of relator’s claims concerning his conviction, excessive sentence, and failure to appeal because of ineffective assistance of counsel, that those claims are without merit.